Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/552,279, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The present provisional application does not describe an intralayer connection as recited by claims 2, 4, 13, and 15. The two claims will therefore be granted the priority date of PCT/US2018/048984 (30 August 2018), but not the priority date of provisional application 62/552,279.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, it recites “the one or more signals between the hidden layer and the output layer” (lines 2-3). However, claim 1, upon which the present claim depends, recites only “a first signal,” not “one or more signals. In addition, the first signal in claim 1 is sent “from the first input unit to at least one of the one or more hidden units on a first hidden layer”; there is no recitation of a signal sent to the output layer or from a hidden layer to the output layer. The present limitation therefore lacks antecedent basis, and it is not clear what signal is being referenced or between what entities the signal is sent/received. Further complicating the interpretation, the present claim recites “the hidden layer” (lines 2-3), but claim 1 recites “one or more hidden layers,” so it cannot be determined which hidden layer is being referred to as “the hidden layer.”
Lines 5-6 of the present claim similarly recites “one of the one or more signals between the hidden layer and the output layer.” These terms are indefinite in a similar manner to the limitation described above. In addition, line 6 recites “strengths of one or more connection.” For grammatical agreement, the present phrase should probably recite “strengths of one or more connections.”
For the purposes of examination under prior art, the examiner will interpret in a more general sense to mean sending a reward signal to modulate a signal in the multilayered model such that a strength of a connection associated with the reward signal increases; and sending a punishment signal to modulate a signal in the multilayered model such that a strength of a connection associated with the reward signal decreases.
Regarding Claim 12, it recites “the corresponding strength of the signals” (line 13). However, there has been no previous mention of a strength of any signals. And since there has been only one mention of “signals,” it is unclear how strengths correspond to the signals. For the purposes of examination under prior art, the examiner will interpret the present limitation to mean that the balancing mechanisms affect a strength of a signal.
Regarding Claim 15, it recites “send a second signal from the at least one hidden unit on the first hidden layer to a second hidden unit on the first hidden layer” (lines3-4). However, claim 12, upon which the present claim depends, does not recite any hidden layers or hidden units. Instead, claim 12 recites middle layers and middle layer units. Claim 12 also does not recite “at least one” hidden/middle layer or a “first hidden/middle layer,” so it is unclear what these terms refer to. In addition, lines 6-7 recite “send a third signal from the second hidden unit on the first hidden layer to one or more of the one or more output units via a third connection comprising a third strength,” again referring to “the first hidden layer. This limitation also refers to “the second hidden unit,” which does have antecedent basis in the present claim, but is confusing because the other hidden units are indefinite. And this limitation also refers to “the one or more output units”; however, claim 12 recites “one or more output layer units,” so there is not proper antecedent basis for “the one or more output units.” For the purposes of examination under prior art, the examiner will interpret the hidden layers and hidden units of the present claim to be the middle layers and middle layer units of claim 12 and will interpret the output units to be the output layer units of claim 12. 
	Regarding Claim 16, it recites hidden units and hidden layers, and the one or more output units; these terms are indefinite in the same manner as described for claim 15.
	Regarding Claim 19, it recites “send a reward signal to modulate one of the one or more signals between the hidden layer and the output layer, such that strengths of one or more connections associated with the reward signal increases” (lines 3-5). However, in a similar manner to the similar terms and limitations described above, claim 12 recites middle layers, not a hidden layer. Claim 12 also recites a first signal that is sent from the first set of layers to the second set of layers, but does not recite “one or more signals between the hidden layer and the output layer.” And Claim 12 recites “one or more output layers,” so it is unclear which one is being referred to as “the output layer.” The present claim further recites “send a punishment signal to modulate one of the one or more signals between the hidden layer and the output layer” (lines 6-7). This limitation again recites “the hidden layer,” which lacks antecedent basis; and “the output layer,” which is indefinite because claim 12 recites “one or more output layers.”
	Regarding Claims 13-14 and 17-18, they are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 9, 11-12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skorheim, Steven, Peter Lonjers, and Maxim Bazhenov (“A spiking network model of decision making employing rewarded STDP." PloS one 9.3 (2014): e90821; hereinafter “Skorheim”).
Regarding Claim 1, Skorheim teaches a method (p. 11, Methods section) comprising:
obtaining a multilayered model (p. 2, Results section and fig. 1), the multilayered model comprising:
an input layer comprising one or more input units (p. 2, Results section and fig. 1, Input layer);
one or more hidden layers comprising one or more hidden units (p. 2, Results section and fig. 1—the middle layer is one or more hidden layers);
an output layer comprising one or more output units (p. 2, Results section and fig. 1, Output layer); and
receiving an input at a first input unit (p. 2, Results section and fig. 1—the visual field is an input);
sending a first signal from the first input unit to at least one of the one or more hidden units on a first hidden layer via a first connection comprising a first strength (p. 2, Results section and fig. 1—signals are sent from units in the input layer to units in the hidden layers; strengths are initially uniform and are adjusted during the simulation); and
making a decision based on the model receiving the input (pp. 1-2, Abstract and Introduction. See also p. 10, second and third paragraphs).
Regarding Claim 12, Skorheim teaches a system (p. 2, Results section) comprising:
causing the system to:
obtain a model (p. 2, Results section and fig. 1), the model comprising:
a first set of layers comprising one or more input layers, wherein each input layer comprises one or more input layer units (p. 2, Results section and fig. 1, Input layer);
a second set of layers comprising middle layers, wherein each middle layer comprises one or more middle layer units (p. 2, Results section and fig. 1, Middle layer);
a third set of layers comprising one or more output layers, wherein each output layer comprises one or more output layer units (p. 2, Results section and fig. 1, Output layer); and
balancing mechanisms to affect signals between the three sets of layers and the corresponding strength of the signals (p. 10, last two paragraphs – p. 11, first two paragraphs);
receive an input at a first set of layers (p. 2, Results section and fig. 1—the visual field is an input);
send a first signal from the first set of layers to the second set of layers via a first connection comprising a first strength (p. 2, Results section and fig. 1—signals are sent from units in the input layer to units in the hidden layers; strengths are initially uniform and are adjusted during the simulation); and
make a decision based on the model receiving the input (pp. 1-2, Abstract and Introduction. See also p. 10, second and third paragraphs).
Skorheim does not explicitly teach one or more processors; and a memory for storing instructions that, when executed by the one or more processors, cause the system to perform the operations of the present claim. However, the examiner takes official notice that these elements are well-known in the computer arts as a means of performing operations as recited by the present claim.
Regarding Claims 3 and 14, Skorheim teaches wherein the at least one hidden unit receiving the first signal is connected to one or more of the one or more output units via one or more output layer connections, wherein each output layer connection comprises a given strength (p. 2, Results section and fig. 1—all-to-all connections connect hidden units to output units).
Regarding Claims 5 and 16, Skorheim teaches sending a fourth signal from the at least one hidden unit on the first hidden layer to a third hidden unit on a second hidden layer; and sending a fifth signal from the third hidden unit on the second hidden layer to one or more of the one or more output units via a fourth connection comprising a fourth strength (pp. 11-12, Learning Model section—the example model comprises two hidden/middle layers. Signals are sent from units in the first hidden layer to units in the second hidden layer and from units in the second hidden layer to the output layer. Each unit has a respective strength value).
Regarding Claims 6 and 17, Skorheim teaches wherein a strength of one or more signals being received by a unit is kept constant (p. 12, second column).
Regarding Claim 7, Skorheim teaches wherein a strength of one or more signals being sent by a unit is kept constant (p. 12, second column).
Regarding Claims 9 and 19, Skorheim teaches sending a reward signal to modulate one of the one or more signals between the hidden layer and the output layer, such that strengths of one or more connections associated with the reward signal increases; and sending a punishment signal to modulate one of the one or more signals between the hidden layer and the output layer, such that strengths of one or more connection associated with the punishment signal decrease (pp. 11-12, Learning Model section—strengths {weights} of the connections are modulated by a reward signal that increases the strength of connections associated with the reward signal and by a punishment signal that decreases strengths of connections associated with the punishment signal).
Regarding Claim 11, Skorheim teaches randomly selecting one of the one or more output units to make the decision based on a user selected chance value (p. 12, second full paragraph).
Regarding Claim 20, Skorheim teaches a model based on biological neural networks (p. 2, Results section and fig. 1), the model comprising:
multiple layers, wherein a first layer comprises one or more input units, a second layer comprises one or more middle layers, each middle layer having one or more middle units, and a third layer comprises one or more output units (p. 2, Results section and fig. 1, including Input, Middle, and Output layers each comprising multiple units);
one or more balancing mechanisms to affect one or more signals between the multiple layers and a corresponding strength of the signals (p. 10, last two paragraphs – p. 11, first two paragraphs); and
a signal modulator generator to generate one or more modulator signals to modulate the one or more signals coming from the middle layer to the third layer after a decision is made (pp. 11-12, Methods section—the model is rewarded by a signal modulator that generates signals to modulate signals from the middle layer to the output {third} layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Skorheim, as applied to claims 1 and 12, above, in view of Bernert et al. (U.S. 2017/0337473, hereinafter “Bernert”).
Regarding Claims 2 and 13, Skorheim does not specifically teach wherein each of the one or more hidden units is connected to another one of the one or more hidden units via an intralayer connection, each intralayer connection comprising a given strength. However, Bernert teaches wherein each of one or more hidden units is connected to another one of the one or more hidden units via an intralayer connection, each intralayer connection comprising a given strength (fig. 4a; ¶ [0203] – [0205]—lateral {intralayer} connections connect hidden units in the hidden layer, and each has a given connection weight {strength}).
All of the claimed elements were known in Skorheim and Bernert and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the intralayer connections of Bernert with the hidden layers and hidden units of Skorheim to yield the predictable result of wherein each of the one or more hidden units is connected to another one of the one or more hidden units via an intralayer connection, each intralayer connection comprising a given strength. One would be motivated to make this combination for the purpose of making the model robust to variations of amplitude and duration of action potentials, as suggested by Bernert, ¶ [0233].
Regarding Claims 4 and 15, Skorheim/Bernert teaches:
sending a second signal from the at least one hidden unit on the first hidden layer to a second hidden unit on the first hidden layer via a first intralayer connection comprising a second strength (Bernert, fig. 4a; ¶ [0203] – [0205]—signals are sent between many hidden units via the intralayer connections, each comprising a respective strength); and
sending a third signal from the second hidden unit on the first hidden layer to one or more of the one or more output units via a third connection comprising a third strength (Skorheim, p. 2, Results section and fig. 1—all-to-all connections send signals from hidden units to output units, each with a respective connection weight {strength}).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Skorheim, as applied to claims 1 and 12, above, in view of Koelmans et al. (U.S. 2018/0330228, hereinafter “Koelmans”).
Regarding Claims 8 and 18, Skorheim does not specifically teach wherein a strength of one or more signals with a low rate of sending the one or more signals is increased before arriving at a subsequent layer and the strength of one or more signals with a high rate of sending the one or more signals is decreased before arriving at a subsequent layer. However, Koelmans teaches wherein a strength of one or more signals with a low rate of sending the one or more signals is increased before arriving at a subsequent layer and the strength of one or more signals with a high rate of sending the one or more signals is decreased before arriving at a subsequent layer (¶ [0017] – [0025] and [0038]—a fatiguing rule decreases the strength of signals with a high rate of sending. ¶ [0030] – [0032] describes potentiation in addition to depression, i.e. increasing strength of signals with a low rate of sending).
All of the claimed elements were known in Skorheim and Koelmans and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the potentiation and depression rules of Koelmans with the layers and signals of Skorheim to yield the predictable result of wherein a strength of one or more signals with a low rate of sending the one or more signals is increased before arriving at a subsequent layer and the strength of one or more signals with a high rate of sending the one or more signals is decreased before arriving at a subsequent layer. One would be motivated to make this combination for the purpose of improving the learning of spiking neural networks by preventing the learning from being too affected by rate when correlations in rate are not warranted (Koelmans, ¶ [0005]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skorheim, as applied to claim 1, above, in view of Bol, Kieran, et al. (“Modeling cancelation of periodic inputs with burst-STDP and feedback,” Neural Networks 47 (2013): 120-133; hereinafter “Bol”).
Regarding Claim 10, Skorheim does not specifically teach adjusting a strength of a given connection between two units by dividing a current strength of the given connection by the average strength of the given connection over a period of time. However, Bol teaches adjusting a strength of a given connection between two units by dividing a current strength of the given connection by the average strength of the given connection over a period of time (pp. 127-128, section 4.2).
All of the claimed elements were known in Skorheim and Bol and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the weight averaging of Bol with the units and strengths of Skorheim to yield the predictable result of adjusting a strength of a given connection between two units by dividing a current strength of the given connection by the average strength of the given connection over a period of time. One would be motivated to make this combination for the purpose of improving accuracy by canceling redundant information (Bol, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Van der Made (U.S. 2018/0225562) teaches a neural network system using STDP with intralayer connections in an intermediate (hidden) layer
Chen et al. (U.S. 2017/0286829) teaches a neuromorphic system that uses a reward signal to increase or decrease weights for an output
Lai et al. (U.S. 2014/0058988) teaches a spiking neural network for foraging behavior that makes decisions and includes a reward module that affects the output decisions
Carlson, Kristofor D., et al. (“Biologically plausible models of homeostasis and STDP: stability and learning in spiking neural networks,” The 2013 international joint conference on neural networks (IJCNN). IEEE, 2013) teaches adjusting a spike rate in an STDP network by averaging over time

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129